Title: Edmund Bacon to Thomas Jefferson, 14 July 1818
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Dear Sir.
            July 14 1818.
          
          I have to trouble you againe respecting my preparation of going to the western country. I am desireous to go to view it before I carry my family if I can do so without too much inconvenience to us both as much depends on my mooving this comeing fall on a letter which I expect to recieve in a few weeks from one of my brothers. when my brothers was here in Jan:y I made arraingments with them to procure me land. if I should recieve information that they have done so positively before I arrive there to see it I expect I had as well moove. but the last letter that I receved states that they hoped to Keep the oppertunities to perchase open untill my arrival I have written to them that propersition was most sootable to me and if I can ride out to make my own choice would certainly be most desireable to me for it is very often the case that what one likes another disappoves of I have considerd the business in this way that I should have untill the middle of July to say whither I will ride out or moove I think should I go ride out that I could be much better spaired August and september than October and November. for in the too last months comes on the  sooing the graine fattening my pork feeding and attending to the stock and in the two other months none of this interfears. and another advantage to me is the sooner I can get out the better for fear some arraingment might be made disagreable to me I expect I should be oblijed to get from you 5 or 600 dollars that if I might find an oppertunity to perchase I might by ading that sum to other money be able to do so. after I secure land should I like well enough to perchase I at this time imagin I may pospone mooving for some time or I may detirmen to moove in the fall of 1819. should I dislike the part  of the country so as not to perchase my wish would be that you would recieve back the money on my return upon interest the business of my going I well Know is very inconvenient to you but I think that if you should be away while I may be gone that if you would leave with my son written instructions that things would be done very well and in all cassis of deficulty I would get Mr Randolph to direct in your absence and of course should expect my wagers to cease during my absence from home in this affair I wish you to be as little subjic to deficulties as possoble and in an important matter like that of a man fixing his  home for life wish to do what will be most to my interest and satisfaction upon this matter you will be pleased to consider and inform me what is sootable to you
           in  October and November we will be obliged to recieve our corn and many other business that would not be on us sooner. and I have some prospect of a neighbours company if I can go in July or August. but that is no very graite object I wish to soot your convenience as well as I can
          
            I am Yours sincerly
            E: Bacon
          
        